                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

MT. PLEASANT BLACKTOPPING
COMPANY, INC.,

        Plaintiff,                                        Case No. 3:18-cv-417

vs.

GREENE COUNTY, OHIO, et al.,                              District Judge Thomas M. Rose
                                                          Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

ORDER AND ENTRY: (1) GRANTING THE PARTIES’ JOINT MOTION TO EXTEND
   DEADLINES (DOC. 55); AND (2) AMENDING THE PRELIMINARY PRETRIAL
                            CONFERENCE ORDER
______________________________________________________________________________

        This civil case is before the Court on the parties’ joint motion to extend deadlines in this

case. Doc. 55. For good cause shown, and absent objection, the parties’ joint motion (doc. 55) is

GRANTED. The Court hereby enters the following amended dates and deadlines in this case:

            Discovery deadline1:                                   June 1, 2020

            Telephone conference with Judge Rose2:                 June 4, 2020 at 10:00 am

            Dispositive motions:                                   June 15, 2020

            Final pretrial conference in Chambers:                 January 21, 2021 at 1:30 pm

            Jury Trial:                                            February 8, 2021 at 9:00 am


        1
            The parties are reminded of their continuing duty to update their discovery responses pursuant to
Fed. R. Civ. P. 26(e). This includes responses to initial disclosures pursuant to Rule 26(a), as well as
interrogatories, requests for production, and requests for admission. Further, the discovery deadline means
that all discovery must be concluded, as opposed to simply requested, by the discovery date. Further, absent
approval by the Court, there will be no continuation of discovery beyond the discovery deadline. If counsel
or the parties extend discovery by agreement, there will be no supervision or intervention by the Court,
such as a Fed. R. Civ. P. 37 request for sanctions, without a showing of extreme circumstances. Parties
who undertake discovery beyond the discovery deadline do so at the risk the Court may not permit its
completion before trial.
          2
            This conference is scheduled with Judge Rose to discuss possible alternative dispute resolution
mechanisms.
If the parties desire assistance, they are directed to file a motion requesting a status conference

with the Court. Likewise, prior to filing motions to compel discovery, the parties must meet and

confer to resolve their dispute and, thereafter, are directed to move for an informal discovery

conference. The parties shall immediately inform the Court if they anticipate that discovery cannot

be completed prior to the discovery deadline set forth above or if the case settles.

        IT IS SO ORDERED.



Date:   April 14, 2020                                s/ Michael J. Newman
                                                      Michael J. Newman
                                                      United States Magistrate Judge




                                                 2
